Appeal from an order of the Special Term of the Supreme Court whereby respondent Albany Port District Commission was granted a final order pursuant to the provisions of section 1295 of the Civil Practice Act directing the City of Rensselaer and its officials to forthwith pay to the Albany Port District Commission the sum of $157,674.46. The appellant Wright is a taxpayer of the city of Rensselaer and was intervenor below. The respondents below, the City of Rensselaer and its officials, are not appellants here, their appeals having been dismissed by this court. The order appealed from determined that all questions raised by the respondents below as to the constitutionality of the Albany Port Act [Laws of 1925, chap. 192, as amd.] had been previously determined adversely to them in a prior proceeding and were res adjudicada. The order further determined all of said constitutional questions against said respondents below upon the merits and overruled certain objections of the respondents below based upon the steps and procedure taken by the petitioner in 1932 in connection with the publication of certain notices upon the ground that these objections were res adjudicata by virtue of the prior proceeding and upon the further ground of laches. It is clear that the questions presented in the prior proceeding were passed upon by this court, which held that there was no constitutional violation of either the State or Federal Constitution. (Wright v. Albany Port District Commission, 254 App. Div. 915; affd., 280 N. Y. 731.) The order appealed from should be affirmed. Order appealed *1115from unanimously affirmed, with fifty dollars c osts. Present — Hill, P. J., Crapser, Bliss, Sehenek and Poster, JJ.